DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Amendments filed September 13, 2021 are acknowledged.
All rejections not explicitly maintained herein are withdrawn.
Election/Restrictions
4.         The restriction requirement is withdrawn and all claims are rejoined.
Status of Claims
5.            Claims 34, 71, and 83-101 are pending and under consideration in the instant application. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 85-87 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 85 depends on cancelled claim 1. Examiner cannot ascertain the metes and bounds of the claimed scope. The claims are indefinite. Appropriate correction is required.

Conclusion
8.	Claims 34, 71, 83-84, and 88-101 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626